United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE ARMY, MATERIAL
COMMAND, Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Randolph Baltz, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1715
Issued: February 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 27, 2007 merit decision terminating his compensation, an
August 28, 2007 nonmerit decision denying his hearing request, and the May 7 and
September 18, 2008 nonmerit decisions denying his reconsideration requests. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective July 7, 2007 on the grounds that he refused an offer of suitable work; (2) whether the
Office properly denied his hearing request; and (3) whether the Office properly denied his
request for further review of the merits of his claim.
FACTUAL HISTORY
The Office accepted that on September 29, 2005 appellant, then a 55-year-old tractor
operator, sustained lumbar and thoracic sprains/strains and degeneration of lumbar discs while

trying to pull the buggy frames of a Humvee out of a ditch. Appellant stopped work for various
periods and received appropriate compensation from the Office. The findings of November 2,
2005 magnetic resonance imaging scan testing showed that appellant had multiple levels of
cervical, thoracic and lumbar disc degeneration.
In a May 10, 2006 report, Dr. Rodney Chandler, an attending Board-certified general
practitioner, stated that appellant was unable to perform any work due to residuals of his
accepted employment injuries. The record contains numerous examination reports in which
Dr. Chandler indicated that appellant exhibited neck, back and extremity pain and had limitation
of motion. Dr. Chandler continued to produce reports throughout 2006 indicating that
appellant’s condition had not changed.
On November 8, 2006 Dr. John Sandifer, a Board-certified orthopedic surgeon, who
served as an Office referral physician, stated that on examination appellant had no motor or
sensory loss in his extremities but did have some limitation of bending motion. He diagnosed
cervical strain superimposed on cervical degenerative disc disease, left shoulder strain with mild
tendinitis left and chronic lumbar strain with degenerative disc disease lumbar spine.
Dr. Sandifer indicated that there were no “truly objective findings” on physical examination and
indicated that appellant could probably perform his regular work as a tractor operator.1 He noted
that appellant could lift, push or pull up to 20 pounds for four hours per day, sit for six hours,
stand or walk for five hours and engage in such activities as twisting, stooping and bending for
two or three hours.
On January 29, 2007 the employing establishment offered appellant a full-time position
as a modified clerk. The position was clerical in nature and required a “light to medium” level of
work. It involved such duties as reviewing, sorting and distributing mail to appropriate persons,
filing documents, ordering office supplies, operating fax machines and copy machines,
completing work orders, typing documents and envelope labels, receiving and responding to
emails, reviewing monthly reports for accuracy, and screening and escorting visitors. The
physical requirements of the position indicated that appellant would have to reach above his
shoulders for up to 30 minutes per day, walk for 2 hours and stand for 2 hours. The position
would require him to use his fingers. On February 5, 2007 appellant declined the offered job
indicating that he was not physically able to perform it.
The Office determined that there was a conflict in the medical opinion between
Dr. Chandler and Dr. Sandifer regarding appellant’s capacity for work. In order to resolve the
conflict, the Office referred appellant, pursuant to section 8123(a) of the Act, to Dr. Robert E.
Holladay, a Board-certified orthopedic surgeon, for an impartial medical examination and an
opinion on the matter.
On February 15, 2007 Dr. Holladay indicated that on examination appellant reported pain
in his cervical and lumbar spines but that no trigger points or spasms were found. Appellant had
normal findings upon sensory examination of his extremities and motion of his neck, back and
extremities was normal. There was no weakness in appellant’s extremities and, despite his
complaints of left shoulder pain, he could abduct the shoulders against resistance, flex and
1

The tractor operator position requires lifting up to 50 pounds.

2

extend the elbows, extend and flex the wrists and grip with both hands. Dr. Holladay concluded
that appellant could work eight hours per day with restrictions. He stated that appellant could sit,
stand or walk for eight hours per day, twist for one hour per day, and push or pull up to 10
pounds for eight hours per day. Dr. Holladay noted that appellant could not bend, stoop, squat,
kneel or climb.
In an April 26, 2007 letter, the Office advised appellant of its determination that the
modified clerk position offered by the employing establishment was suitable. It informed
appellant that his compensation would be terminated if he did not accept the position or provide
good cause for not doing so within 30 days of the date of the letter. Appellant continued to assert
that he was not physically capable of performing the offered position and submitted progress
reports of Dr. Chandler which indicated that he remained symptomatic.
In a June 1, 2007 letter, the Office advised appellant that his reasons for not accepting the
position offered by the employing establishment were unjustified. It informed appellant that his
compensation would be terminated if he did not accept the position within 15 days of the date of
the letter. Appellant did not accept the position within the allotted time.
In a June 27, 2007 decision, the Office terminated appellant’s wage-loss compensation
effective July 7, 2007 on the grounds that he refused an offer of suitable work. It indicated that
the weight of the medical evidence regarding appellant’s ability to work rested with the wellrationalized opinion of Dr. Holladay.
In a letter postmarked August 3, 2007, appellant requested a hearing before an Office
hearing representative. In an August 28, 2007 decision, the Office hearing representative denied
appellant’s request on the grounds that it was untimely. He exercised his discretion and denied
appellant’s request on the grounds that the claim could be equally well addressed by submitting
additional evidence and requesting reconsideration.
In a September 7, 2007 letter, appellant requested reconsideration of his claim. He
submitted a number of reports from 2007 in which Dr. Chandler indicated that he remained
symptomatic. In a September 18, 2007 decision, the Office denied appellant’s request for further
review of the merits of his claim. In a March 12, 2008 letter, appellant again requested
reconsideration of his claim. He submitted reports from 2007 in which Dr. Chandler continued
to indicate that he remained symptomatic. In a May 7, 2008 decision, the Office denied
appellant’s request for further review of the merits of his claim.
LEGAL PRECEDENT -- ISSUE 1
Section 8106(c)(2) of the Federal Employees’ Compensation Act provides in pertinent
part, “A partially disabled employee who ... (2) refuses or neglects to work after suitable work is
offered ... is not entitled to compensation.”2 However, to justify such termination, the Office
must show that the work offered was suitable.3 An employee who refuses or neglects to work

2

5 U.S.C. § 8106(c)(2).

3

David P. Camacho, 40 ECAB 267, 275 (1988); Harry B. Topping, Jr., 33 ECAB 341, 345 (1981).

3

after suitable work has been offered to him has the burden of showing that such refusal to work
was justified.4
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”5 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.6 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.7
ANALYSIS -- ISSUE 1
The Office accepted that on September 29, 2005 appellant sustained lumbar and thoracic
sprains/strains and degeneration of lumbar discs while trying to pull the buggy frames of a
Humvee out of a ditch. On January 29, 2007 the employing establishment offered appellant a
full-time position as a modified clerk. The position involved such duties as reviewing, sorting
and distributing mail to appropriate persons, filing documents, ordering office supplies, operating
fax machines and copy machines, completing work orders, typing documents and envelope
labels, receiving and responding to emails, reviewing monthly reports for accuracy and screening
and escorting visitors. A document which described the physical requirements of the position
indicated that appellant would have to reach above his shoulders for up to 30 minutes per day
and would have to use his fingers. Appellant refused the position and the Office terminated his
compensation for failure to accept suitable work.
The Office determined that there was a conflict in the medical opinion between
Dr. Chandler, an attending Board-certified general practitioner, and Dr. Sandifer, a Boardcertified orthopedic surgeon acting as an Office referral physician, regarding appellant’s ability
to work.8 In order to resolve the conflict, the Office properly referred appellant, pursuant to
section 8123(a) of the Act, to Dr. Holladay, a Board-certified orthopedic surgeon, for an
impartial medical examination and an opinion on the matter.
The Board notes that the well-rationalized February 15, 2007 opinion of Dr. Holladay
shows that appellant could perform the modified clerk position offered by the employing
4

20 C.F.R. § 10.517; see Catherine G. Hammond, 41 ECAB 375, 385 (1990).

5

5 U.S.C. § 8123(a).

6

William C. Bush, 40 ECAB 1064, 1975 (1989).

7

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

8

In a May 10, 2006 report, Dr. Chandler stated that appellant was unable to perform any work due to residuals of
his accepted employment injuries. In contrast Dr. Sandifer indicated in a November 8, 2006 report that he could lift,
push or pull up to 20 pounds for four hours per day, sit for six hours, stand or walk for five hours and engage in such
activities as twisting, stooping and bending for two or three hours.

4

establishment and this opinion represents the weight of the medical evidence with respect to his
ability to work.9 Dr. Holladay explained that appellant had extremely limited objective findings
on examination. He concluded that appellant could work eight hours per day with restrictions
and the Board finds that these restrictions would not prevent appellant from performing the
offered position. The modified clerk position required limited exertion of the upper extremities
while performing such activities such as typing or filing documents. Dr. Holladay noted that
appellant was capable of pushing or pulling up to 10 pounds for eight hours per day. Moreover,
he found that there was no weakness in appellant’s extremities and, despite his complaints of left
shoulder pain, he could abduct the shoulders against resistance, flex and extend the elbows,
extend and flex the wrists and grip with both hands. Dr. Holladay indicated that on examination
appellant reported pain in his cervical and lumbar spines but that no trigger points or spasms
were found. Appellant had normal findings upon sensory examination of his extremities and
motion of his neck, back and extremities was normal.10 Dr. Holladay stated that appellant could
sit, stand or walk for eight hours per day and the offered position requires only two hours of
standing and two hours of walking per day. He noted that appellant could not bend, stoop, squat,
kneel or climb, but there is no indication that the offered position requires such activities.
The Board finds that the Office established that the modified clerk position offered by the
employing establishment is suitable. As noted, once the Office has established that a particular
position is suitable, an employee who refuses or neglects to work after suitable work has been
offered to him has the burden of showing that such refusal to work was justified. Appellant
contends that he is physically unable to perform the offered position and submitted reports from
2007 in which Dr. Chandler indicated that he remained symptomatic. However, these reports
contained no opinion on appellant’s ability to work. The Board has carefully reviewed the
evidence and argument submitted by appellant in support of his refusal of the modified clerk
position and notes that it is not sufficient to justify his refusal of the position.
For these reasons, the Office properly terminated appellant’s compensation effective
July 7, 2007 on the grounds that he refused an offer of suitable work.11
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act, concerning a claimant’s entitlement to a hearing before an
Office representative, provides in pertinent part: “Before review under section 8128(a) of this title,
a claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on request
made within 30 days after the date of the issuance of the decision, to a hearing on his claim before
a representative of the Secretary.”12 As section 8124(b)(1) is unequivocal in setting forth the time
9

See supra note 7 and accompanying text.

10

While Dr. Holladay did not specifically indicate that appellant could reach above his shoulders for 30 minutes
per day, there is nothing in his report which shows that he could not perform such a limited activity.
11

The Board notes that the Office complied with its procedural requirements prior to terminating appellant’s
compensation, including providing appellant with an opportunity to accept the modified clerk position after
informing him that his reasons for initially refusing the position were not valid; see generally Maggie L. Moore, 42
ECAB 484 (1991); reaff’d on recon., 43 ECAB 818 (1992).
12

5 U.S.C. § 8124(b)(1).

5

limitation for requesting a hearing, a claimant is not entitled to a hearing as a matter of right unless
the request is made within the requisite 30 days.13 The date of filing is fixed by postmark or other
carrier’s date marking.14
The Board has held that the Office, in its broad discretionary authority in the administration
of the Act, has the power to hold hearings in certain circumstances where no legal provision was
made for such hearings and that the Office must exercise this discretionary authority in deciding
whether to grant a hearing.15 Specifically, the Board has held that the Office has the discretion to
grant or deny a hearing request on a claim involving an injury sustained prior to the enactment of
the 1966 amendments to the Act which provided the right to a hearing,16 when the request is made
after the 30-day period for requesting a hearing,17 and when the request is for a second hearing on
the same issue.18
ANALYSIS -- ISSUE 2
Appellant’s hearing request was made more than 30 days after the date of issuance of the
Office’s prior decision dated June 27, 2007 and, thus, he was not entitled to a hearing as a matter of
right. He requested a hearing before an Office representative in a letter dated and postmarked
August 3, 2007. The Office properly found appellant was not entitled to a hearing as a matter of
right because his hearing request was not made within 30 days of the June 27, 2007 decision.
The Office has the discretionary power to grant a hearing when a claimant is not entitled
to a hearing as a matter of right. In its August 28, 2007 decision, it properly exercised its
discretion when it denied appellant’s hearing request on the grounds that his claim could be
equally well addressed by submitting additional evidence and requesting reconsideration. The
Board has held that as the only limitation on the Office’s authority is reasonableness, abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deduction from
established facts.19 In the present case, the evidence of record does not indicate that the Office
committed any act in connection with its denial of appellant’s hearing request which could be
found to be an abuse of discretion.

13

Ella M. Garner, 36 ECAB 238, 241-42 (1984).

14

See 20 C.F.R. § 10.616(a).

15

Henry Moreno, 39 ECAB 475, 482 (1988).

16

Rudolph Bermann, 26 ECAB 354, 360 (1975).

17

Herbert C. Holley, 33 ECAB 140, 142 (1981).

18

Johnny S. Henderson, 34 ECAB 216, 219 (1982).

19

Daniel J. Perea, 42 ECAB 214, 221 (1990).

6

LEGAL PRECEDENT -- ISSUE 3
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.21 To be entitled to
a merit review of an Office decision denying or terminating a benefit, a claimant also must file
his or her application for review within one year of the date of that decision.22 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.23 The Board has held that the submission of
evidence or argument which repeats or duplicates evidence or argument already in the case record
does not constitute a basis for reopening a case.24
20

ANALYSIS -- ISSUE 3
In support of his September 2007 and March 2008 reconsideration requests, appellant
maintained that he was physically unable to perform the offered position. He submitted reports
from 2007 in which Dr. Chandler indicated that he remained symptomatic. However, appellant
had already made this argument and had previously submitted similar reports from Dr. Chandler
which were considered by the Office. The Board has held that resubmitting similar arguments
and evidence would not require reopening a claim.25 Appellant has not established that the
Office improperly denied his request for further review of the merits of its June 27, 2007
decision under section 8128(a) of the Act, because the evidence and argument he submitted did
not show that the Office erroneously applied or interpreted a specific point of law, advance a
relevant legal argument not previously considered by the Office or constitute relevant and
pertinent new evidence not previously considered by the Office.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation effective
July 7, 2007 on the grounds that he refused an offer of suitable work. The Board further finds
that the Office properly denied his hearing request and his requests for further review of the
merits of his claim.
20

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
21

20 C.F.R. § 10.606(b)(2).

22

Id. at § 10.607(a).

23

Id. at § 10.608(b).

24

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

25

See supra note 25 and accompanying text.

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
May 7, 2008 and September 18, August 28 and June 27, 2007 decisions are affirmed.
Issued: February 11, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

